 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DANIEL TEKLEMARIAM HAGOS,

 9                             Plaintiff,                 Case No. C19-1733 RSM

10          v.                                            ORDER

11   SUZANNE MARIE PARTON, et al.,

12                             Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)    The Court ADOPTS the Report and Recommendation.

18          (2)    This action is dismissed for failure to prosecute.

19          The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

20          Dated this 31st day of January 2020.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE




     ORDER - 1
